                               UNITED STATES DISTRICT COURT

                                       DISTRICT OF ALASKA



Clarice Leota Hardy,
                                                                Case No. 2:20-cv-00001-HRH

                                  Plaintiff(s),           MOTION AND APPLICATION OF
                         vs.                              NON-ELIGIBLE ATTORNEY FOR
City of Nome, and John Papasodora and                      PERMISSION TO APPEAR AND
Nicholas Harvey in their individual capacities,               PARTICIPATE IN THE
                                                         UNITED STATES DISTRICT COURT
                                  Defendant(s).           FOR THE DISTRICT OF ALASKA


        To the Honorable Judge of the above-entitled court:

        I, Aadika J. Singh                             , hereby apply for permission to appear and
                (name)
participate as counsel for Clarice Leota Hardy                          , Plaintiff                  ,
                                (Name of party)                             (plaintiff/defendant)
in the above-entitled cause pursuant to Rule 83.1 of the Local Rules for the United States

District Court, District of Alaska.

        I hereby apply for permission to appear and participate as counsel WITHOUT

ASSOCIATION of local counsel because [check whichever of the following boxes apply, if

any]:

        I am a registered participant in the CM/ECF System for the District of Alaska and consent

        to service by electronic means through the court's CM/ECF System.

        I have concurrently herewith submitted an application to the Clerk of the Court for

        registration as a participant in the CM/ECF System for the District of Alaska and consent

        to service by electronic means through the court's CM/ECF System.

        For the reasons set forth in the attached memorandum.




          Case 2:20-cv-00001-HRH Document 48 Filed 10/27/20 Page 1 of 3
                                                OR

        I hereby designate                                     , a member of the Bar of this court,
                                      (Name)
who maintains an office at the place within the district, with whom the court and opposing

counsel may readily communicate regarding conduct of this case.

        DATE:


                                                                     (Signature)
                                                                     Aadika J. Singh
                                                                     (Printed Name)



                                                                     (Address)



                                                                     (City/State/Zip)



                                                                     (Telephone Number)



                                                                     (e-mail address)


                                    Consent of Local Counsel*

        I hereby consent to the granting of the foregoing application.

DATE:

                                                                     (Signature)



                                                                     (Printed Name)



                                                                     (Address)



                                                                     (City, State, Zip)



                                                                     (Telephone)


        (*Member of the Bar of the United States District Court for the District of Alaska)




          Case 2:20-cv-00001-HRH Document 48 Filed 10/27/20 Page 2 of 3
                              DECLARATION OF NON-ELIGIBLE ATTORNEY
Full Name: Aadika J. Singh
Business Address: ACLU, 1057 W. Fireweed Lane, #207 , Anchorage, AK 99503
                                         (Mailing/Street)                                 (City, State, ZIP)
Residence:             618 N St, #4                                      , Anchorage, AK 99501
                                         (Mailing/Street)                                 (City, State, ZIP)
Business Telephone: 907-331-7481                            e-mail address: asingh@acluak.org
Other Names/Aliases:
Jurisdictions to Which Admitted and year of Admission:
California                                108 Howard Street, San Francisco, CA 94105                           2019
             (Jurisdiction)                                         (Address)                                  (Year)

             (Jurisdiction)                                         (Address)                                  (Year)

             (Jurisdiction)                                         (Address)                                  (Year)

             (Jurisdiction)                                          (Address)                                 (Year)

Are you the subject of any pending disciplinary proceeding in any jurisdiction to which admitted?
Yes           No              (If Yes, provide details on a separate attached sheet)
Have you ever been suspended from practice or disbarred in any jurisdiction to which admitted?
Yes           No              (If Yes, provide details on a separate attached sheet)
In accordance with Local Rule 83.1, I certify I have read the District of Alaska local rules by
visiting the court's website at http://www.akd.uscourts.gov and understand that the practices and
procedures of this court may differ from the practices and procedures in the courts to which I am
regularly admitted.
A Certificate of Good Standing from a jurisdiction to which I have been admitted is attached.
Pursuant to 28 U.S.C. §1746, I hereby declare under penalty of perjury that the foregoing
information is true, correct, and accurate.
Dated: October 22, 2020
                                                                                 /s/Aadika Singh
                                                                                 (Signature of Applicant)




CLEAR FORM                        PRINT FORM



         Case 2:20-cv-00001-HRH Document 48 Filed 10/27/20 Page 3 of 3
